Exhibit 10.1

Cash-Settled RSU Agreement

(Performance-Based)

For use commencing March 2016

CAREER EDUCATION CORPORATION

2008 INCENTIVE COMPENSATION PLAN

CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT

This CASH-SETTLED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”)
dated                                         (the “Grant Date”) is by and
between Career Education Corporation, a Delaware corporation (the “Company”),
and                          (the “Grantee”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Career Education Corporation 2008
Incentive Compensation Plan, as amended (the “Plan”).

1. Grant of Restricted Stock Units. Subject to and upon the terms and conditions
set forth in this Agreement and the Plan, the Committee granted to the Grantee
                 Restricted Stock Units (the “RSUs”) on the Grant Date, and the
Grantee hereby accepts the grant of the RSUs as set forth herein.

2. Limitations on Transferability. Except in the event of the death of the
Grantee, at any time prior to the Settlement Date, the RSUs, or any interest
therein, cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated, encumbered or otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Sections 5 and 6 of this
Agreement, the RSUs shall cease to be restricted and shall, subject to
achievement of the Performance Goal set forth below, become non-forfeitable
(thereafter being referred to as “Vested RSUs”) in
                                                                          ([each
a] “Vesting Date”). Notwithstanding the foregoing, except as set forth in
Sections 5 and 6 of this Agreement, none of the RSUs shall become Vested RSUs on
any Vesting Date unless                                          
                            (the “Performance Goal”).

Notwithstanding the foregoing, and subject to Sections 5 and 6 below, in the
event that (a) the Grantee incurs a Termination of Service prior to any Vesting
Date, any RSUs that were unvested at the date of such Termination of Service, or
(b) the Performance Goal is not achieved, then in either case the RSUs shall be
immediately forfeited to the Company.

4. Crediting and Settling RSUs.

(a) RSU Accounts. The Company shall establish an account on its books for each
grantee who receives a grant of RSUs (the “RSU Account”). The RSUs granted
hereby shall be credited to the RSU Account as of the Grant Date. The RSU
Account shall be maintained for record keeping purposes only and the Company
shall not be obligated to segregate or set aside assets representing amounts
credited to the RSU Account. The obligation to make distributions of amounts
credited to the RSU Account shall be an unfunded, unsecured obligation of the
Company.

(b) Settlement of RSU Accounts. The Company shall settle the RSU Account by
delivering to the holder thereof (who may be the Grantee or his or her
Beneficiary, as applicable) an amount in cash equal to the product of (i) the
number of Vested RSUs in the RSU Account as of the applicable Settlement Date,
multiplied by (ii) the Fair Market Value of a



--------------------------------------------------------------------------------

Share on the applicable Vesting Date (subject to applicable tax withholding
obligations set forth in Section 24 of this Agreement or otherwise required by
any taxing authority). The Settlement Date for all RSUs credited to the RSU
Account shall be as soon as administratively practical following each Vesting
Date (or the relevant vesting date set forth in Section 5(a) hereof), subject to
achievement of the Performance Goal, but in no event shall such Settlement Date
be later than March 15 of the calendar year following the calendar year in which
a Vesting Date (or the relevant vesting date set forth in Section 5(a) hereof)
occurs. Notwithstanding the foregoing, in no case will the amount due to the
Grantee in respect of an RSU exceed an amount equal to five times (5x) the Fair
Market Value of a Share on the Grant Date.

5. Termination of Service. Subject to Section 6, the provisions of this Section
5 shall apply in the event the Grantee incurs a Termination of Service at any
time prior to an applicable Vesting Date set forth in Section 3:

(a) If the Grantee incurs a Termination of Service because of his or her death
or Disability, any RSUs that had not become Vested RSUs prior to the date of the
Termination of Service shall become Vested RSUs, and, as of the applicable
Settlement Date, the Grantee (or his or her Beneficiary, as applicable) shall be
entitled to receive an amount determined pursuant to Section 4 hereof.

(b) If the Grantee incurs a Termination of Service for any reason other than his
or her death or Disability, then any RSUs that had not become Vested RSUs prior
to the date of the Termination of Service shall be immediately forfeited to the
Company.

6. Change in Control. Upon a Change in Control, the Grantee will have such
rights with respect to the RSUs as are provided for in the Plan.

7. Adjustment in RSUs. The Committee may make or provide for such adjustments as
provided for in Section 4.2 of the Plan.

8. Plan Amendment. No discontinuation, modification, or amendment of the Plan
may, without the written consent of the Grantee, adversely affect the rights of
the Grantee under this Agreement, except as otherwise provided under the Plan.

9. No Stockholder Rights. The RSUs represent only the right to receive cash
pursuant to the terms hereof and shall not represent an equity security of the
Company and shall not carry any voting or dividend rights.

10. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with the
Company shall not be affected in any way by this Agreement except as
specifically provided herein. The Grantee’s execution or acceptance of this
Agreement shall not be construed as conferring any legal rights upon the Grantee
for a continuation of an employment or other relationship with the Company, nor
shall it interfere with the right of the Company to discharge the Grantee and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Grantee.

11. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose any
information to a record or beneficial holder of RSUs or Vested RSUs.

 

2



--------------------------------------------------------------------------------

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by and enforced in accordance with the laws of the
State of Delaware (other than its laws respecting choice of law).

13. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to pay amounts due hereunder unless
and until the Company is advised by its counsel that such payment is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of any exchange upon which Shares are traded. The Company may
require, as a condition of such payment, and in order to ensure compliance with
such laws, regulations and requirements, that the Grantee make such covenants,
agreements, and representations as the Company, in its sole discretion,
considers necessary or desirable.

14. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

15. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

16. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.

17. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made, and the RSUs are granted, pursuant to the Plan and are in all
respects limited by and subject to the express provisions of the Plan, as
amended from time to time. To the extent any provision of this Agreement is
inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The interpretation and construction by the Committee of the Plan,
this Agreement and any such rules and regulations adopted by the Committee for
purposes of administering the Plan, shall be final and binding upon the Grantee
and all other persons.

18. Entire Agreement. This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

19. Amendment. This Agreement may be amended as provided under the Plan, but
except as provided in the Plan no such amendment shall adversely affect the
Grantee’s rights under the Agreement without the Grantee’s written consent,
unless otherwise permitted by the Plan.

 

3



--------------------------------------------------------------------------------

20. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

21. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

22. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

23. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not effect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

24. Tax Consequences. Payments made pursuant hereto shall be subject to all
required tax withholding obligations.

25. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the RSUs subject to all the terms and provisions of this
Agreement and of the Plan. The Committee shall interpret and construe the Plan
and this Agreement, and its interpretation and determination shall be conclusive
and binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.

26. Restrictive Covenants. [The following shall be applicable to Grantees except
those in the categories with special provisions set forth below] In
consideration of receiving the RSUs hereunder, and as a term and condition of
the Grantee’s employment with the Company, the Grantee agrees to adhere to, and
be bound by, the following restrictions. The Grantee hereby acknowledges that
the Grantee’s job responsibilities give the Grantee access to confidential and
proprietary information belonging to the Company and/or its subsidiaries, and
that this and other confidential information to which the Grantee has access
would be of value, and provide an unfair advantage, to a competitor in competing
against the Company or its subsidiaries in any of the markets in which the
Company or its subsidiaries maintains schools, provides on-line education
classes or otherwise conducts business. The Grantee further acknowledges that
the following restrictions will not cause the Grantee undue hardship.
Consequently, the Grantee agrees that the restrictions below (the “Restrictive
Covenants”) are reasonable and necessary to protect the Company’s and/or its
subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For                              months following Grantee’s voluntary
resignation from Grantee’s employment with the Company or Grantee’s termination
from employment by the Company for Cause, accept employment with, own, manage,
operate, consult or provide expert services to any person or entity that
competes with the Company or any of its subsidiaries in any capacity that
involves any responsibilities or activities involving or relating to any
Competing

 

4



--------------------------------------------------------------------------------

Educational Service, as defined herein. “Competing Educational Service” means
any educational service that competes with the educational services provided by
the Company and/or any of its subsidiaries, including but not limited to
coursework in the areas of visual communication and design technologies;
information technology; business studies; culinary arts; and health education,
or any education service. The Grantee hereby acknowledges that the following
organizations, among others, provide Competing Educational Services and, should
the Grantee accept employment with, own, manage, operate, consult or provide
expert services to any of these organizations, it would inevitably require the
use and/or disclosure of confidential information belonging to the Company
and/or its subsidiaries and would provide such organizations with an unfair
business advantage over the Company: American Public Education, Inc., Anthem
Education, Apollo Education Group, Inc., Bridgepoint Education, Inc., Capella
Education Company, Career Step, LLC, Delta Career Education Corporation, DeVry
Education Group Inc., Education Management Corporation, EmbanetCompass, Grand
Canyon Education Inc., ITT Educational Services Inc., Kaplan, Inc., Laureate
Education, Inc., Learning Tree International Inc., Lincoln Education Services
Corporation, National American University Holdings Inc., Ross Education, LLC,
Strayer Education Inc., Universal Technical Institute Inc., Zenith Education
Group, Inc. and each of their respective subsidiaries, affiliates and
successors. The Grantee further acknowledges that the Company and/or its
subsidiaries provide career-oriented education through physical campuses
throughout the United States and web-based virtual campuses throughout the world
and, therefore, it is impracticable to identify a limited, specific geographical
scope for this Restrictive Covenant. For the avoidance of doubt, in the event
the Grantee is involuntarily terminated from employment with the Company other
than for Cause, the Grantee will not be subject to any post-termination
noncompete restriction under this Section 26(a).

(b) For                                  months following the Grantee’s
termination of employment with the Company for any reason, solicit, attempt to
solicit, assist with the solicitation of, direct another to solicit, or
otherwise entice any employee of the Company or any of its subsidiaries to leave
his/her employment.

(c) At all times following the Grantee’s termination of employment with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business Conduct
& Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the RSUs or payments made or remaining due hereunder,
subject to the terms and conditions of the Plan, and the Grantee agrees to pay
the Company’s attorneys’ fees and costs incurred in recovering such RSUs or
payments made pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the Company agree that such covenants may be modified
and narrowed by a court, so as to provide the maximum legally enforceable
protection of the Company’s and any of its subsidiaries’ interests as described
in this Agreement.

 

5



--------------------------------------------------------------------------------

[The following shall be applicable to California and Attorney Grantees as well
as Grantees who are deemed to be in a less competitively significant role] In
consideration of receiving the RSUs hereunder, and as a term and condition of
the Grantee’s employment with the Company, the Grantee agrees to adhere to, and
be bound by, the following restrictions. The Grantee hereby acknowledges that
the Grantee’s job responsibilities give the Grantee access to confidential and
proprietary information belonging to the Company and/or its subsidiaries, and
that this and other confidential information to which the Grantee has access
would be of value, and provide an unfair advantage, to a competitor in competing
against the Company or its subsidiaries in any of the markets in which the
Company or its subsidiaries maintains schools, provides on-line education
classes or otherwise conducts business. The Grantee further acknowledges that
the following restrictions will not cause the Grantee undue hardship.
Consequently, the Grantee agrees that the restrictions below (the “Restrictive
Covenants”) are reasonable and necessary to protect the Company’s and/or its
subsidiaries’ legitimate business interests.

During the Grantee’s employment with the Company and/or any of its subsidiaries
and continuing thereafter for the post-termination periods specified below, the
Grantee will not, in any way, directly or indirectly, either for the Grantee or
any other person or entity, whether paid or unpaid:

(a) For                      months following Grantee’s voluntary resignation
from Grantee’s employment with the Company or Grantee’s termination from
employment by the Company for Cause, accept employment with, own, manage,
operate, consult or provide expert services to any person or entity that would
require the use, disclosure or dissemination of confidential information
belonging to the Company and/or its subsidiaries. For the avoidance of doubt, in
the event the Grantee is involuntarily terminated from employment with the
Company other than for Cause, the Grantee will not be subject to any
post-termination restrictive covenant under this Section 26(a).

(b) For                      months following Grantee’s termination of
employment with the Company for any reason, solicit, attempt to solicit, assist
with the solicitation of, direct another to solicit, or otherwise entice any
employee of the Company or any of its subsidiaries to leave his/her employment.

(c) At all times following the Grantee’s termination of employment with the
Company for any reason, reveal, divulge, or make known to any person, firm or
corporation any confidential information, or take any other action, in violation
of the Confidential Information Policy in the Company’s Code of Business Conduct
& Ethics

Should the Grantee breach the terms of these Restrictive Covenants, the Company
reserves the right to enforce the terms herein in court and seek any and all
remedies available to it in equity and law, and the Grantee agrees to pay the
Company’s attorneys’ fees and costs should it succeed on its claim(s). Further,
should the Grantee breach the terms of these Restrictive Covenants, the Grantee
will forfeit any right to the RSUs or payments made or remaining due hereunder,
subject to the terms and conditions of the Plan, and the Grantee agrees to pay
the Company’s attorneys’ fees and costs incurred in recovering such RSUs or
payments made pursuant hereto.

It is the intention of the Grantee and the Company that in the event any of the
covenants contained in these Restrictive Covenants are determined to be
unreasonable and/or unenforceable with respect to scope, time or geographical
coverage, the Grantee and the

 

6



--------------------------------------------------------------------------------

Company agree that such covenants may be modified and narrowed by a court, so as
to provide the maximum legally enforceable protection of the Company’s and any
of its subsidiaries’ interests as described in this Agreement.

27. Cooperation. In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Grantee acknowledges and agrees to cooperate to the fullest extent possible in
the investigation, preparation, prosecution, or defense of the Company’s case,
including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel. Nothing in this
paragraph shall be construed as suggesting or implying that the Grantee should
testify in any way other than truthfully or provide anything other than
accurate, truthful information.

28. Condition to Accept Agreement. This Agreement will be null and void unless
the Grantee indicates his or her acceptance of the award of the RSUs provided
for hereunder by signing, dating and returning this Agreement to the Company on
or before                                 .

29. Clawback Policy. By accepting the grant of the RSUs pursuant to this
Agreement, the Grantee hereby acknowledges that the Board has adopted a policy
pursuant to which the Grantee may be required to repay amounts otherwise paid
pursuant to this Agreement to the extent (a) such amounts were predicated upon
achieving certain financial results that were subsequently the subject of a
material restatement of Company financial statements filed with the Securities
and Exchange Commission; (b) the Board determines the Grantee engaged in
intentional misconduct that caused or substantially caused the need for the
material restatement; and (c) a lower payment would have been made to the
Grantee based upon the restated financial results (collectively, the “Policy”).
By accepting the grant of the Performance Unit pursuant to this Agreement, the
Grantee hereby agrees to be bound by the Policy and any amendment or replacement
thereof designed to comply with applicable law, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or to comport
with good corporate governance practices, and to repay amounts that Grantee may
be required to be repay thereunder.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

CAREER EDUCATION CORPORATION

[Name]

[Title]

ACCEPTANCE (OR REJECTION) OF AWARD BY GRANTEE

The undersigned, the Grantee, hereby:             (select one of the options
below)

 

     ACCEPTS the award of RSUs as set forth in this Agreement and agrees to be
bound by the terms and conditions of this Agreement and the Plan.

 

     REJECTS the award of RSUs contemplated by this Agreement and forfeits all
rights relating thereto. Please note that a rejection of this award has no
impact on any other award of options, restricted stock or restricted stock units
you have previously received, including any restrictive covenants you are
subject to pursuant to the agreement(s) governing your previous awards.

 

Date:                                           

 

  (Signature of Grantee)   Print Name:                                          
                                       

Please sign and return a fully executed .pdf of this Cash-Settled Restricted
Stock Unit Agreement by                                                       to
                                 via                                          
                   . Failure to do so will result in forfeiture of the
award. Please retain a copy of this signed Cash-Settled Restricted Stock Unit
Agreement for your records.

 

8